Case 8:18-cv-00620-JVS-JDE Document 769 Filed 12/10/20 Page 1 of 4 Page ID #:48375



     1   IRELL & MANELLA LLP                        KEKER, VAN NEST & PETERS LLP
         Lisa S. Glasser (223406)                   Robert A. Van Nest (SBN 84065)
     2   lglasser@irell.com                         rvannest@keker.com
         David McPhie (231520)                      David Silbert (SBN 173128)
     3   dmcphie@irell.com                          dsilbert@keker.com
         840 Newport Center Drive, Suite 400        Ajay S. Krishnan (SBN 222476)
     4   Newport Beach, California 92660-6324       akrishnan@keker.com
         Telephone: (949) 760-0991                  633 Battery Street
     5   Facsimile: (949) 760-5200                  San Francisco, CA 94111-1809
                                                    Telephone: (415) 391-5400
     6   Morgan Chu (70446)                         Facsimile: (415) 397-7199
         mchu@irell.com
     7   Stephen Payne (310567)                     Attorneys for Defendant
         spayne@irell.com                           IVANTIS, INC.
     8   1800 Avenue of the Stars, Suite 900
         Los Angeles, California 90067-4276
     9   Telephone: (310) 277-1010
         Facsimile: (310) 203-7199
    10
         Attorneys for GLAUKOS
    11   CORPORATION
    12
                               UNITED STATES DISTRICT COURT
    13
                             CENTRAL DISTRICT OF CALIFORNIA
    14
                                    SOUTHERN DIVISION
    15
         GLAUKOS CORPORATION, a                 )   Case No. 8:18-cv-00620-JVS-JDE
    16 Delaware Corporation,                    )
                                                )   JOINT APPLICATION AND
    17                Plaintiff,                )   STIPULATION TO CONTINUE
              v.                                )   TRIAL DATE AND FINAL
    18                                          )   PRETRIAL CONFERENCE
         IVANTIS, INC, a Delaware               )
    19 Corporation,                             )   Judge:     Hon. James V. Selna
                                                )   Date Filed: April 14, 2018
    20                Defendant.                )   Pretrial Conf.: February 22, 2021
                                                )   Trial Date: March 9, 2021
    21

    22

    23

    24

    25

    26

    27

    28
Case 8:18-cv-00620-JVS-JDE Document 769 Filed 12/10/20 Page 2 of 4 Page ID #:48376



     1        Plaintiff Glaukos Corporation (“Glaukos”) and Defendant Ivantis, Inc.
     2 (“Ivantis”) (together, “the Parties”) hereby jointly request and stipulate to continue

     3 the trial date and Final Pretrial Conference in the above-captioned matter.

     4        On June 25, 2020, the Court granted the parties’ joint application and
     5 stipulation to continue the Final Pretrial Conference to February 22, 2021, and the

     6 trial date to March 9, 2021. Dkt. 730. However, the parties now jointly believe that,

     7 in light of COVID’s impact on the Central District of California and the Santa Ana

     8 area, it will no longer be feasible to go forward with the current trial date.

     9 Accordingly, the parties have met and conferred to identify the earliest available

    10 date when counsel and witnesses for both sides are available and the circumstances

    11 surrounding COVID are likely to allow a civil jury trial to proceed in this case.

    12        The parties hereby jointly request that the trial date be continued to
    13 September 28, 2021, and that the Final Pretrial Conference be continued to early

    14 September 2021, as the Court’s calendar permits. Good cause exists for the

    15 requested continuance, as jury trials remain suspended in this District, the State of

    16 California has again issued regional stay-at-home orders, and there has been no

    17 indication that civil jury trials will resume in this district by March 9.

    18        Further, the Parties request that the Final Pretrial Conference (and the
    19 associated outstanding pre-trial deadlines tied to the Final Pretrial Conference by

    20 Local Rule, the Court’s standing orders, and/or Dkt. 730, including motions in

    21 limine) be continued to correspond to the new proposed trial date. For example, the

    22 Parties request that the deadline to file Agreed Upon Set of Jury Instructions and

    23 Verdict Forms and Joint Statement re: Disputed Instructions and Verdict Forms,

    24 Proposed Voir Dire Questions, and Agreed-to Statement of Case be re-set to

    25 September 21, 2021 pursuant to Local Rule 51-1. The Parties also request that the

    26 deadline for the parties to complete meet-and-confer and for Glaukos to re-file its

    27 Daubert motion with respect to invalidity combinations asserted by Dr. Iwach—

    28 currently set for January 25, 2021 by the Court’s order at Dkt. 765—be continued to

                                                                  Joint Application to Continue Trial Date
                                                                        Case No. 8:18-cv-00620-JVS-JDE
                                                  -2-
Case 8:18-cv-00620-JVS-JDE Document 769 Filed 12/10/20 Page 3 of 4 Page ID #:48377



     1 July 19, 2021, or a similar date as the Court’s calendar permits. The Parties

     2 respectfully submit that continuing this date will permit the parties additional time to

     3 meet and confer on the issues in dispute and promote efficiency for the Court and

     4 the parties.

     5        The Parties timely completed the pretrial filings and exchanges as set forth in
     6 the Court’s prior scheduling order at Dkt. 301, excepting those matters that were

     7 continued by the Court’s June 12, 2020 Order at Dkt. 723. The Parties submit that

     8 further continuing the Final Pretrial Conference and related filing dates will promote

     9 efficiency for both the Court and the Parties.

    10

    11

    12

    13                                                  Respectfully submitted,
    14

    15 Dated: December 10, 2020                         IRELL & MANELLA LLP
    16
                                                        /s/ Lisa S. Glasser
    17
                                                        Lisa S. Glasser
    18                                                  Attorneys for Plaintiff GLAUKOS
                                                        CORPORATION
    19
         Dated: December 10, 2020                       KEKER, VAN NEST & PETERS LLP
    20

    21                                                  /s/ David J. Silbert
                                                        David J. Silbert
    22                                                  Attorneys for Defendant IVANTIS,
                                                        INC.
    23

    24

    25

    26

    27

    28

                                                                  Joint Application to Continue Trial Date
                                                                        Case No. 8:18-cv-00620-JVS-JDE
                                                 -3-
Case 8:18-cv-00620-JVS-JDE Document 769 Filed 12/10/20 Page 4 of 4 Page ID #:48378



     1                                     ATTESTATION
     2        I, David J. Silbert, attest that all other signatories listed, and on whose behalf
     3 this filing is submitted, concur in this filing’s content and have authorized this filing.

     4
                                                        /s/ David J. Silbert
     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28

                                                                  Joint Application to Continue Trial Date
                                                                        Case No. 8:18-cv-00620-JVS-JDE
                                                  -4-
